Exhibit 10.2

DynCorp International Management Incentive Plan

Adopted effective as of April 2, 2005

 

I. PURPOSE

The purpose of the DynCorp International Management Incentive Plan (the “Plan”)
is to reward and motivate managers and key employees who have significant impact
on the Company’s strategy, performance and profitability, for the achievement of
pre-established, measurable objectives which impact the financial performance of
DynCorp International LLC (“DI”) and its wholly owned subsidiaries (collectively
with DI, the “Company”) and increase shareholder value.

 

II. DEFINITIONS

 

  A. “Administrator” means a committee consisting of the CEO, CFO and Senior
Vice President, Human Resources of DI.

 

  B. “Award” means a payment to a Participant pursuant to the Plan.

 

  C. “Award Pool” means the total dollar amount of the Budgeted Bonus Pool,
after adjustments as provided in Article VI, available for Awards at the end of
the Plan Year.

 

  D. “Base Salary” means the base annual salary rate of a Participant as of the
first day of the Plan Year or, if the individual is first elected as an officer
or otherwise approved as a Participant later than the first day of the Plan
Year, such later date, exclusive of overtime, per diem, bonuses or any other
compensation, premiums, special payments or allowances.

 

  E. “Budgeted Bonus Pool” means the sum of the Target Awards for all
Participants at the beginning of the Plan Year.

 

  F. “CEO” means the Chief Executive Officer of DI.

 

  G. “CFO” means the Chief Financial Officer of DI.

 

  H. “EBITDA” means net income (loss) before interest expense, income taxes,
depreciation and amortization as calculated by the CFO for purposes of the
company’s annual financial reports.

 

  I. “Manager” means the Board of Managers of DI.

 

  J. “Participant” means a person designated to Participant in the Plan as
provided in Article IV.



--------------------------------------------------------------------------------

  K. “Payout Percentage” means the percentage of the Target Award achieved for
each Performance Criteria, as determined from Exhibit A to the Plan, as it may
be revised for subsequent Plan Years.

 

  L. “Performance Criteria” means the financial and non-financial objectives
used to measure performance, as shown in Exhibit B to the Plan, as it may be
revised for subsequent Plan Years.

 

  M. “Performance Target” means the expected level of achievement for each
Performance Criteria.

 

  N. “Plan Year” means the fiscal year of the Company, which ends on the Friday
closest to March 31.

 

  O. “Target Award” means the dollar amount that a Participant is eligible to
receive if the actual level of performance is exactly 100% of the Performance
Target for each of the Performance Criteria.

 

  P. “Target Award Percentage” means a Participant’s Target Award expressed as a
percentage of Base Salary. This Percentage, which is determined as of the
beginning of the Plan Year, may be changed during the Plan Year to reflect any
promotion of a Participant during the Plan Year.

 

  Q. “Total Payout Percentage” means the sum of the Weighted Payout Percentages
achieved by the Participant. The Total Payout Percentage may be exactly, more
than or less than one hundred percent (100%).

 

  R. “Weighted Payout Percentage” means the product derived from multiplying the
Payout Percentage achieved by the Participant for each Performance Criteria
times the weighting established for each Performance Criteria.

 

III. GENERAL DESCRIPTION

As early as practicable in the Plan Year, Target Award Percentages, Performance
Criteria and Performance Targets will be established and confirmed in writing
for each Plan Participant.

Performance Criteria may be established for financial objectives only or a
combination of financial and non-financial objectives. Financial objectives may
relate to the Company as a whole or the Participant’s organizational unit or a
combination of both.

At the conclusion of the Plan Year, the actual achievement of the specified
objectives as measured against the specified Performance Criteria will be
calculated to determine the actual incentive amount to be Awarded to each
Participant.



--------------------------------------------------------------------------------

IV. ELIGIBILITY

Senior and mid-level managers and key employees of the Company who have been
designated by the Administrator to be Participants are Participants in the Plan.
Inclusion of individuals with less than six months’ employment during a Plan
Year, except as set forth in the following paragraph, must be approved by the
Administrator as an exception to the Plan.

With the exception of earlier termination by reason of disability, retirement or
death, Participants must be employed (on the active payroll) on the date an
Award is paid in order to receive an Award. In the case of such termination by
reason of disability, retirement or death, the Award will be prorated to reflect
the portion of the Plan Year during which the Participant was actively employed.
In the event the Participant’s employment has been terminated for any other
reason prior to the date the Award is due to be paid, the Participant shall
forfeit the Award. However, at its sole discretion, the Administrator may
approve an Award to a former employee, or to the former employee’s estate, in
such amount as is deemed appropriate.

Participation in the Plan precludes eligibility for participation in any other
annual cash incentive plan(s) provided by the Company.

 

V. RESPONSIBILITIES

 

  A. The Plan will be administered by the Administrator.

 

  B. Executives in grades 100-104 to whom a potential participant reports will
recommend senior and mid-level managers and key employees within their
respective organizations for participation in the Plan. Such recommendations
will include suggested individual Target Award Percentages and unit level and
individual performance objectives. The Administrator is responsible for
confirming and approving Participants and all performance objectives. At the end
of the Plan Year, the nominating executives (or their successors) will evaluate
the Participant’s actual performance against individual performance objectives
and make recommendations regarding actual Award amounts. The Administrator will
evaluate these recommendations and compare actual performance against all
applicable Company financial objectives.

 

  C. The Administrator is responsible for approving individual Target Award
levels and financial and individual objectives. Further, the CEO is responsible
for recommending DynCorp financial objectives, deviations from the Plan and
actual incentive payments.

 

  D. The Manager is responsible for amending the Plan and approving financial
objectives, deviations from the Plan and actual Awards.



--------------------------------------------------------------------------------

VI. AWARD POOL

At the beginning of the Plan Year the Administrator will establish, subject to
approval by the Manager, the amount of the Budgeted Bonus Pool.

The Budgeted Bonus Pool will be accrued ratably on a monthly basis during the
Plan Year. The accrual amount will be reviewed quarterly and adjusted as
necessary to reflect the most recent projections of actual financial performance
versus budgeted performance and additions to, deletions from or other changes in
Plan participation.

At the end of the Plan Year, the CFO reviews organizational performance and
recommends the performance results to be used in the calculation of the Award
Pool and individual Awards. The CEO reviews the results submitted by the CFO
and, subject to further adjustments as deemed necessary, recommends their
approval to the Manager.

 

VII. AWARDS

Target Award Percentages ranging from 10% to 40% (in 5% increments) of Base
Salary will be established for each Participant at the beginning of the Plan
Year. Specific Performance Criteria will be established for each Participant.
These Performance Criteria will be assigned a weighting to reflect the
percentage of the Target Award attributable to each Performance Criteria. The
sum of the weightings for all Performance Criteria will equal 100%.

Target Award recommendations will be submitted for review and approval in
accordance with procedures established by the Administrator.

At the end of the Plan Year, actual performance achievement levels for each
Performance Criteria will be calculated by the Administrator for each
Participant. An interpolated Payout Percentage will be calculated for each
Performance Criteria from the matrices shown in Exhibit A, as it may be revised
for subsequent Plan Years. The Payout Percentage determined for each Performance
Criteria will be multiplied by the percentage weighting for the respective
Performance Criteria as shown in Exhibit B, as it may be revised for subsequent
Plan Years. This will be the Weighted Payout Percentage for each Performance
Criteria. The sum of the Weighted Payout Percentages for all applicable
Performance Criteria will determine the Total Payout Percentage for each
Participant.

 

VIII.  AWARD DETERMINATION

The Total Payout Percentage determined in Article VII for each Participant will
be multiplied by the Participant’s Target Award to determine the amount of Award
payable. These calculated Awards shall be rounded as to the nearest $100.

Should a Participant transfer to another organization during the Plan Year, the
final Award will be jointly determined and prorated for the time spent in each
organization.



--------------------------------------------------------------------------------

An Award to a Participant hired during the Plan Year will be prorated based upon
the number of full months employed by the Company as a percentage of the full
year.

All Awards proposed under the Plan are subject to the approval of the
Administrator and the Manager, who may at their discretion adjust the amounts to
be awarded in order to reflect exceptional performance, performance that falls
below objectives or other performance factors that affect or potentially affect
the ability of the Company or any of its units to meet its business and
financial goals. The Manager’s approval shall be final, and it may change the
adjustments made by the Administrator.

The total of Awards paid to all Participants shall not exceed the aggregate
Award Pool as adjusted pursuant to Article VI.

No Awards will be paid if the Company does not achieve at least seventy-five
percent (75%) of the established Performance Target for Company consolidated
EBITDA. The threshold performance levels for other Performance Criteria are
shown in Exhibit B, as it may be revised for subsequent Plan Years.

 

IX. YEAR-END ADMINISTRATION

Initial actual Award recommendations will be calculated at organizational levels
and submitted in accordance with procedures established by Administrator for
Company-level consolidation and submission to the CEO. Documentation of
objectives, accomplishments and individual evaluations will be required to be
submitted along with the individual Award recommendations. Financial performance
will be reviewed by the CFO as soon as the results for the Plan Year are
available. Initial actual Award recommendations will be adjusted as necessary
based on this review to reflect the actual financial performance. The adjusted
recommendations will be submitted by the CEO to the Manager for approval.

Award payments will be made as soon as practicable following approval by the
Manager. Payments will be made in cash, net of applicable withholdings.

 

X. NO CONTRACT OF EMPLOYMENT

Nothing in the Plan or in any action taken hereunder shall constitute any
contract of employment or affect the Company’s right to terminate at any time
and for any reason the employment of any employee who is a Participant in the
Plan.